                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

SIEMENS ENERGY, INC.,                                )
                                                     )
               Plaintiffs,                           )
                                                     )
                       v.                            )   Case No. 6:17-CV-171-Orl-40-LRH
                                                     )
MIDAMERICA C2L INC., et al.,                         )
                                                     )
               Defendant.                            )

  MOTION FOR AUTHORIZATION TO BRING ELECTRONIC EQUIPMENT INTO
  THE COURTHOUSE FOR CORPORATE REPRESENTATIVES DURING TRIAL



          Defendants MidAmerica C2L Incorporated and Secure Energy Inc., respectfully move

this Court for authorization to bring, as specified below, certain electronic equipment into the

Courthouse, and states as follows:

          1.       The Court set Trial for March 3, 2020 at 9:00 a.m. for a three to four-day Trial

period.

          2.       Defendants’ Corporate Representatives, Jack Kenny and Lars Scott anticipate that

they will utilize and request permission to bring two laptops and cellular telephones into the

Courtroom during the Trail.

          3.       Counsel represents that its use of the foregoing equipment will at all times be

consistent with the Court’s expectations of decorum.

          4.       Accordingly, the Parties respectfully request that the Court enter an order

providing that, in connection with the Trial scheduled for March 2, 2020 at 9:00 a.m. that

Defendants’ Corporate Representatives Jack Kenny and Lars Scott, shall be permitted to bring

the foregoing electronic equipment into the George C. Young United States Courthouse Annex

and Courtroom 4B.
                       INCORPORATION MEMORANDUM OF LAW

       The Court may grant counsel leave to bring laptop computers, cellular telephones and

other electronic devices into the courthouse and courtroom. Local Rule 4.11(b); cf. Kara v. Fla.

Pub. Utils. Co., No. 3:04-cv-505, 2007 WL 4318947, at *5 (M.D. Fla. Nov. 28, 2007)

       WHEREFORE, the Parties respectfully request that the Court enter an order providing

that, in connection with the Trial scheduled 9:00 a.m. on March 2, 2020 in the George C. Young

United States Courthouse Annex and Courtroom No. 4B that the Corporate Representatives be

allowed to bring their laptop computers and cellular telephones to the trial of this matter.

                                              Respectfully submitted,
                                              DANNA MCKITRICK, P.C.

Date: February 27, 2020                BY:     /s/ Robert L. Devereux
                                              Robert L. Devereux, admitted pro hac vice
                                              Jeffrey R. Schmitt, admitted pro hac vice
                                              7701 Forsyth Blvd., Suite 800
                                              St. Louis, Missouri 63105-3907
                                              Telephone: (314) 726-1000
                                              Facsimile: (314) 725-6592
                                              E-Mail: rdevereux@dmfirm.com
                                                        jschmitt@dmfirm.com

                                              and

                                              Walter A. Ketcham, Jr.
                                              Florida Bar No. 156630
                                              Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                              901 N. Lake Destiny Rd., Suite 450
                                              Maitland, Florida 32751
                                              Telephone: (407) 423-9545
                                              Facsimile: (407) 425-7104
                                              E-Mail: waketcham@growerketcham.com
                                              ATTORNEYS FOR DEFENDANTS




                                                 2
                                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on the 27th day of February, 2020 a true and
accurate copy of the foregoing was filed electronically with the Clerk of Court to be served by
operation of the Court’s electronic filing system upon the following:

Jonah D. Mitchell                                      P. Alexander Quimby
E-Mail: jmitchell@reedsmith.com                        E-Mail: aquimby@bakerlaw.com
Adaline J. Hilgard                                     Robert W. Thielhelm
Email: ahilgard@reedsmith.com                          E-Mail: rthielhelm@bakerlaw.com
Christopher J. Pulido                                  Baker & Hostetler, LLP
E-Mail: cpulido@reedsmith.com                          2300 SunTrust Center
Reed Smith, LLP                                        200 South Orange Avenue
101 Second Street, Suite 1800                          Post Office Box 112
San Francisco, CA 94105-3659                           Orlando, FL 32802

ATTORNEYS FOR PLAINTIFF
SIEMENS ENERGY, INC.


                                                         /s/ Robert L. Devereux

DocID: 4828-9101-3814, v. 14828-9101-3814, v. 1




                                                   3
